It is an honour for me to address the General
Assembly, which will complement the recent
Millennium Summit by providing a fundamental
contribution to the current stage of transition towards a
United Nations in tune with reality.
International peace and security, along with
cooperation and solidarity for sustainable human
development, must become the fundamental
instruments of our new Organization in the new
millennium. Peace and security require a renewed
commitment to international law, full respect for and
faithful, prompt compliance with the decisions of the
International Court of Justice, national compliance
with the standards imposed by treaties and good faith
in the application of laws, uncompromised by domestic
political agendas.
Honduras, a founding Member of the United
Nations, considers that the decisions of the
International Court of Justice are a solid basis for the
resolution of international conflicts and that they
represent the fundamental norms for coexistence
among States, with the support of the Security Council
as the guarantor of their implementation.
Peace and security among nations require the
delimitation of land and maritime areas, in keeping
with the rules of international law. They require respect
for historical rights and the non-use of force. Only with
defined boundaries can we determine clearly what
contribution everyone can make to our common causes
and promote the development of borders of solidarity
on the basis of a culture of peace.
The 1,000 years that now lie behind us produced
extraordinary advances in the history of humanity. But
they also left us tasks to be completed relating to
problems such as racism, xenophobia, an arsenal of
weapons of various magnitudes and the effects of a
culture of violence and destruction. This is why we
firmly support the consolidation of the peace process in
the Middle East. We welcome the constructive dialogue
launched by the two Koreas in an effort to normalize
22

their relations, as we welcome peaceful solutions for
any divided society.
As regards globalization, we must tackle not only
the economic aspect, but also social well-being.
Education is a passport to the future, but only if the
education provided is the same for all, and not just for
a minority, and only if education is life-affirming and
promotes change so as to teach all human beings on the
earth to live together.
For this purpose, as the United Nations
Educational, Scientific and Cultural Organization  has
pointed out, we must learn to know, we must learn to
do, we must learn to be. In this area, we believe that
the Economic and Social Council of our Organization
must promote and pursue its initiative for greater
dissemination of technological information, as
proposed by its members during the high-level segment
this year. It must try to prevent disparities in
technological development that benefit only
industrialized countries.
Millions of human beings are noting with
amazement that there exist realities very different from
their own harsh conditions. When they try to travel to
that fantastic world, to that dream of hope, they find
out that borders do exist and that they are free only to
continue dreaming.
Globalization is a coin with two faces. On the one
hand, it creates wealth, benefits, possibilities, but on
the other, poverty, problems, inequity and even new
forms of exclusion. Instead, globalization should create
for the benefit of all a world without any exclusions.
Our responsibility is to bring about the globalization of
the development of the human being.
Honduras is participating in the Central American
integration process. We see this as a way of having a
greater presence and being more active in this
globalized world. This is why we actively support the
strengthening of the institutional process of Central
American integration.
Despite the advances that occurred in the past
millennium, the terms of trade continue to work against
the development of many of our countries. The
increase in oil prices has a devastating effect on the
weakest economies, and, paradoxically, the more we
increase production, the more we open our doors to
international trade and eliminate barriers, the more
obstacles we encounter to gaining access to
international markets. This creates a crisis for our
export capacity. Trade globalization must produce
benefits in both directions.
In addition to the asymmetries and disparities to
which I have referred, there are also threats of different
types that no State, however powerful or strong, can
successfully confront in isolation. The report of the
Secretary-General to the Millennium Summit attached
as much importance to the topic of the environment as
it did to peace and development. This demonstrates that
in the year 2000 we recognize that, in addition to
achieving peace and economic development, we must
take care of our environment. If we do not, the future
of humanity will continue to be threatened. Every day
we are increasingly threatened by the lack of drinking
water, desertification, the destruction of the ozone
layer and climate change. These processes have
produced an increase in natural disasters. Honduras,
my country, was the victim of a disaster of catastrophic
proportions. This is why we attach such priority to
caring for the environment and to education on how to
promote and preserve it.
The need to control the production of greenhouse
gases, the widening of the hole in the ozone layer, the
drop in oxygen production, the pollution of fresh and
salt water, the extinction of thousands of species  all
these form part of that greater concern that we must
confront jointly.
Similarly, terrorism, organized crime and drug
trafficking can be combated effectively only if we act
jointly and in coordination. If we do not, we will be
jointly responsible as accomplices in the destruction of
the hopes of the future youth and children.
Our Organization should make a greater effort to
overcome the disparity between abundance and want,
of which very concrete examples abound. For instance,
today hundreds of thousands of medicines are
produced, but the millions of human beings affected by
HIV/AIDS need access to these medicines if their pain
is to be relieved. It is truly horrifying that the world
produces thousands of metric tons more food than is
needed to feed its population, and yet people are dying
of hunger and malnutrition. The poverty and hunger of
millions of human beings is an insult to humanity and
an affront to the dignity of individuals. Here there is
room for improved coordination.
Our Organization continues its important efforts
to prevent world conflicts. There have been many
23

achievements in implementing machinery for world
order and peace, including peacekeeping activities and
the work of the international tribunals. We have also
seen progress in disarmament, particularly in terms of
weapons of mass destruction. Aware of its international
responsibilities, Honduras, to the extent that its
resources permit, has also contributed to international
peace and security, participating in the missions in
Haiti and Western Sahara.
The United Nations Development Programme
(UNDP) has also acted as a partner in the development
process in many countries around the world. It has
worked with national Governments, with society and
local communities. UNDP is a trustworthy, active
partner in the elaboration and implementation of
medium- and long-term national strategies to
contribute to the reduction of poverty. The Executive
Board meeting of UNDP, held yesterday, was very
successful in advancing UNDP reform. Honduras is
actively participating in this process.
The world of bipolar confrontation is no longer,
and the era of cooperation is under way. Nevertheless,
our Organization is still leaving out States that have
contributed to development, that represent millions of
beings and that participate actively in the world
economy. For these and other reasons, which we have
often cited in this General Assembly and in other
international forums, these States should be
participating in our debates and decisions. One such
State is the Republic of China.
At the dawning of the new millennium we must
strengthen our membership, expand our representation
of peoples and nations and ensure fairer and more
balanced representation in the discussions and
decisions of the Security Council. To this end,
Honduras believes that the Security Council should
make room for important development partners and
representatives of the developing world, on the basis of
equitable geographical representation and with the
consensus of the existing regional groups.
We also believe that the right to exercise the veto
presently enjoyed by a limited number of States should
be confined to specific topics and circumstances, so
that it is not used merely to protect vested interests.
The new vision we have of a renewed United
Nations requires that our Organization become more
competent, more agile and more responsible; that it be
better administered, with a healthy financial system;
and that it produce more tangible results for the
peoples of the world. This is why we support the
results of the Working Group of the General Assembly
and believe that reforming and expanding the Council
must be based on the broadest possible consensus and
be in keeping with fair and equitable geographical
representation, by which developing countries will be
able to make substantial contributions to the decision-
making process so as to solidify world peace and
security.
Our Organization must engage in self-criticism
and be the first to propose changes to its working
methods. Thematic dialogues designed to produce
consensus and plans of action should replace the long,
costly world conferences, the concrete results of which
are not always easy to see. These lofty conferences
should be replaced by a genuine debate in the General
Assembly, and the procedures should be simplified so
as to save the Organization the large sums that we are
presently wasting because of duplication of efforts.
I conclude by referring to the Millennium Summit
held just last week. I would like to recall the idea of the
President of the Republic of Honduras, Mr. Carlos
Flores, that the United Nations can and must work to
bring about the required coexistence of the poor and
the rich, the large and the small, by means of a
platform of sovereign equality and human solidarity.
And our President said,
`More than a world pained by poverty and
inequity for the overwhelming majority, the world
should be the sum of its peoples with at least their
basic needs and essential requirements met.